DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12, along with claims 13, 14 and 18-20, dependent therefrom, is objected to because of the following informalities:  In claim 12, line 2, “weldbore” should be replaced with – wellbore- to correct the misspelling thereof.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (WO 2014/042551 – the Examiner notes, citations made in the rejection below are from US 2015/0240612, the US counterpart thereto, in order to more clearly cite by paragraph number) in view of Baleno et al. (US 2013/0112409) and/or Bicerano et al. (US 2007/0066491).
With respect to independent claim 1, Fu et al. discloses a method for fracturing a subterranean formation ([0005]-[0007]), the method comprising: injecting a fracturing fluid into a wellbore through the subterranean formation, thereby creating a fracture network in the subterranean formation ([0005]-[0007]), the fracturing fluid comprising a proppant ([0031], wherein the carrier fluid may be mixed with inert solids, such as proppant) and a plurality of polymer fibers dispersed in a carrier fluid, wherein the polymer fibers consist of polypropylene/polyethylene core/sheath fibers ([0033]).  

Baleno et al. teaches particulates used as proppant within subterranean fractures, wherein it is suggested the heat deflection temperatures (HDT) thereof under a load of 1.82 MPa of 80 degrees Celsius or less can lead to significant softening and possible deformation at higher operating temperatures like those routinely encountered in well bore operations ([0009]); it is further suggested to use proppants having an HDT of about 85 degrees Celsius under a load of 1.82 MPa for the purpose of production enhancement ([0011]); such an HDT, along with those exceeding 85 degrees Celsius are suggested to deliver particulate materials that possess adequate compression strength, superior mechanical properties retention in humid environments and outstanding chemical resistance for reliably behaving in subterranean formations in contact with organic or other aggressive fluids at a temperature often approaching 100 degrees Celsius and beyond ([0012]).  HDT provides an indication of the upper temperature at which structural resistance of the material begins to decrease ([0023]).
Since both Fu et al. and Baleno et al. are using the particulates disclosed therein to prop a fracture in a subterranean formation, and Baleno et al. suggests to use particles having an HDT exceeding 85 degrees at a load of 1.82 MPa, it would have been obvious to one having ordinary skill in the art to provide for the core/sheath fibers of Fu et al. having a deflection temperature/HDT within the range as claimed in order to provide fibers possessing adequate compression strength for maintaining fracture conductivity.  The Examiner notes, it is known in the art that the HDT of a material will increase with a lesser load; for example, Bicerano et al. provides evidence that a material may have an HDT of 95 degrees Celsius under a load of 0.46 Alternatively, when using the fibers of Fu et al., one of ordinary skill may choose to use those having a deflection temperature below 85 degrees at a load of 1.82 MPa (95 degrees Celsius at a load of 0.46 MPa, as evidenced by Bicerano et al.), i.e., within the lower end of the range instantly claimed, as based on the degree of deformation desired when conducting the method of Fu et al..
Additionally, and/or alternatively, Bicerano et al. teaches particulates used in propping fractures in a subterranean environment wherein the HDT (it is noted heat distortion temperature is synonymous with heat deflection temperature) is used most often as a practical indicator of the softening temperature of a polymer under load ([0032]); it is further suggested wherein a material may have an HDT of 95 degrees Celsius under a load of 0.46 MPa and an HDT of 85 degrees Celsius under a load of 1.82 MPa, and it is known that compressive loads deep in an oil well are normally far higher than such standard loads used to measure HDT.  Incidentally, Bicerano et al. suggests particulates can be expected to deform significantly at a lower temperature than the HDT of the polymer measured under the standard load of 1.82 MPa; such may lead to decrease in conductivities of liquids and gases through a propped fracture at a somewhat lower temperature than the HDT value of the polymer measured under the standard load of 1.82 MPa ([0033]).  
Since Fu et al. discloses the fibers as shapeable and/or having the ability to deform slightly ([0019]; [0045]), as well as in some embodiments to be left in the fracture to provide highly conductive pathways ([0019]; [0024]), one having ordinary skill in the art, using the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
The Examiner notes, there is no allegation of criticality or any evidence demonstrating any difference across the instant broadly claimed deflection temperature range.  Obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed deflection temperature range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed deflection temperature range.

With respect to dependent claim 2, Fu et al. discloses prior to injecting the fracturing fluid, injecting a second fracturing fluid to initiate and/or propagate at least one fracture in the subterranean formation ([0029], wherein a pad is disclosed as injected ahead of the main treatment); and allowing the fracture to close after injecting the fracturing fluid ([0005]-[0007]).
With respect to dependent claim 3, Fu et al. discloses the same core material as instantly claimed by Applicant, and, further, wherein such a material, polypropylene, is used to ensure integrity of the material during use ([0033]), i.e., suggesting the material as non-degradable and/or insoluble under downhole conditions.  The reference additionally suggests wherein the material may be left in the fracture ([0019]).  As such, it is the position of the Office that it would have been obvious to one having ordinary skill in the art to provide for wherein the fibers are 
With respect to depending claims 8 and 9, Fu et al. discloses exemplary polymers having a diameter and length within the ranges as claimed for each (Examples 1-6).  As such, it would have been obvious to one having ordinary skill in the art to employ fibers having a length and diameter as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 10, Fu et al. discloses wherein proppant and/or inert solids may be included with the polymer fibers, as set forth above in the rejection of independent claim 1.  Although silent to wherein at least 50% of the proppant stays in a suspended state in the fracturing fluid in the fracture before the fracture closes, since the reference suggests the ability of the fluid to carry such proppants, as well as wherein the fibers provide for a three-dimensional structure within the fracture with such solids when initially deposited in the formation, and, further, the same core/sheath fibers as instantly claimed and disclosed by Applicant to be capable of providing for such proppant suspension, it is the position of the Office that the polymer fibers of Fu et al. would provide for at least 50% of the proppant staying in a suspended state in the fracturing fluid in the fracture before the fracture closes since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If there is any difference in the proppant suspending ability of the fibers of Fu et al. and that of the instant claims, the difference would have been minor and obvious.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Baleno et al. and/or Bicerano et al. as applied to claim 1 above, and further in view of Willberg et al. (US 2010/0263870 – cited previously).
With respect to depending claim 11, Fu et al. discloses producing hydrocarbons from the subterranean formation into the wellbore through a proppant pack including the plurality of polymer fibers ([0014]).  Although silent to wherein such production is carried out at a constant and/or cyclic stress on the proppant pack, Willberg et al. teaches the use of core/sheath fibers in forming a proppant pack in a fracture, wherein it is noted the fibers help reinforce the proppant pack to withstand stress cycling ([0066]).  As such, it would have been obvious to one having ordinary skill in the art to try producing the hydrocarbons in the method of Fu et al. under a cyclic stress under the proppant pack since the provision of the fibers therein may help reinforce the proppant pack and such is a known method of hydrocarbon production through a fiber reinforced proppant pack.
Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. in view of Baleno et al. and/or Bicerano et al., and, further, in view of Lesko et al. (US 2011/0114313 – cited previously).
With respect to independent claim 12, Fu et al. discloses a method for fracturing a subterranean formation ([0005]-[0007]), the method comprising: pumping a first slurry into a wellbore through the subterranean formation to initiate and/or propagate a fracture ([0029], wherein a pad is disclosed), the first portion of the slurry including a proppant ([0031]) and a first plurality of polymer fibers dispersed in a carrier fluid ([0025], wherein the fluid may be injected as slugs); pumping a second slurry into the wellbore, the second slurry including the proppant ([0031], wherein the carrier fluid may be mixed with inert solids, such as proppant) and 
Fu et al. discloses properties of such fibers including the melting point thereof.  The reference, however, fails to disclose a deflection temperature thereof at a load of 0.46 MPa as within the range instantly claimed.
Baleno et al. teaches particulates used as proppant within subterranean fractures, wherein it is suggested the heat deflection temperatures (HDT) thereof under a load of 1.82 MPa of 80 degrees Celsius or less can lead to significant softening and possible deformation at higher operating temperatures like those routinely encountered in well bore operations ([0009]); it is further suggested to use proppants having an HDT of about 85 degrees Celsius under a load of 1.82 MPa for the purpose of production enhancement ([0011]); such an HDT, along with those exceeding 85 degrees Celsius are suggested to deliver particulate materials that possess adequate compression strength, superior mechanical properties retention in humid environments and outstanding chemical resistance for reliably behaving in subterranean formations in contact with organic or other aggressive fluids at a temperature often approaching 100 degrees Celsius and beyond ([0012]).  HDT provides an indication of the upper temperature at which structural resistance of the material begins to decrease ([0023]).
Since both Fu et al. and Baleno et al. are using the particulates disclosed therein to prop a fracture in a subterranean formation, and Baleno et al. suggests to use particles having an HDT exceeding 85 degrees at a load of 1.82 MPa, it would have been obvious to one having ordinary skill in the art to provide for the core/sheath fibers of Fu et al. having a deflection temperature/HDT within the range as claimed in order to provide fibers possessing adequate compression strength for maintaining fracture conductivity.  The Examiner notes, it is known in the art that the HDT of a material will increase with a lesser load; for example, Bicerano et al. provides evidence that a material may have an HDT of 95 degrees Celsius under a load of 0.46 MPa and an HDT of 85 degrees Celsius under a load of 1.82 MPa ([0033]).  As such, when providing for the fibers of Fu et al. with an HDT exceeding 85 degrees Celsius at 1.82 MPa, one having ordinary skill would be expected to also provide for an HDT that falls within the instantly claimed range under a load of 0.46 MPa.  Alternatively, when using the fibers of Fu et al., one of ordinary skill may choose to use those having a deflection temperature below 85 degrees at a load of 1.82 MPa (95 degrees Celsius at a load of 0.46 MPa, as evidenced by Bicerano et al.), i.e., within the lower end of the range instantly claimed, as based on the degree of deformation desired when conducting the method of Fu et al..
Additionally, and/or alternatively, Bicerano et al. teaches particulates used in propping fractures in a subterranean environment wherein the HDT (it is noted heat distortion temperature is synonymous with heat deflection temperature) is used most often as a practical indicator of the softening temperature of a polymer under load ([0032]); it is further suggested wherein a material may have an HDT of 95 degrees Celsius under a load of 0.46 MPa and an HDT of 85 degrees Celsius under a load of 1.82 MPa, and it is known that compressive loads deep in an oil well are normally far higher than such standard loads used to measure HDT.  Incidentally, Bicerano et al. suggests particulates can be expected to deform significantly at a lower temperature than the HDT of the polymer measured under the standard load of 1.82 MPa; such may lead to decrease in conductivities of liquids and gases through a propped fracture at a somewhat lower temperature than the HDT value of the polymer measured under the standard load of 1.82 MPa ([0033]).  
Since Fu et al. discloses the fibers as shapeable and/or having the ability to deform slightly ([0019]; [0045]), as well as in some embodiments to be left in the fracture to provide highly conductive pathways ([0019]; [0024]), one having ordinary skill in the art, using the guidance of deflection temperature of Bicerano et al., would recognize the optimal deflection temperature to provide to the fibers of Fu et al. as based on the intended result to be achieved therewith, i.e., whether the particle is intended to deform and/or remain in the fracture while allowing liquids and gases to pass through since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
The Examiner notes, there is no allegation of criticality or any evidence demonstrating any difference across the instant broadly claimed deflection temperature range.  Obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed deflection temperature range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed deflection temperature range.
	Fu et al. suggests wherein a pad may be injected, as well as wherein the fiber containing fluid may be injected as slugs, as noted above.  The reference, however, fails to explicitly require such slugs as including a proppant and a first plurality of polymer fibers dispersed therein.  Lesko et al. teaches methods of propping a fracture with a proppant and fiber containing fluid, wherein prior to injecting the noted particulate mixture, a first slurry is injected for the purpose of initiating the at least one fracture so that the fracture has sufficient dimensions to accommodate the subsequent slurry pumped in the proppant stage ([0028]; [0030], wherein a mixture of channelant and proppant is provided in one or more substages; [0062], wherein a mixture of first and second fiber types may be used).  As such, it would have been obvious to 
With respect to depending claim 13, Lesko et al. suggests the first plurality of polymers as degradable ([0062], wherein at least PLA and PGA are disclosed, see [0057] disclosing such as degradable).
With respect to dependent claim 14, Fu et al. discloses the same core material as instantly claimed by Applicant, and, further, wherein such a material, polypropylene, is used to ensure integrity of the material during use ([0033]), i.e., suggesting the material as non-degradable and/or insoluble under downhole conditions.  The reference additionally suggests wherein the material may be left in the fracture ([0019]).  As such, it is the position of the Office that it would have been obvious to one having ordinary skill in the art to provide for wherein the fibers are non-degradable and/or insoluble under downhole conditions, since, as noted by Fu et al., such fibers may be left in the fracture after closing.  
With respect to depending claim 18, Fu et al. discloses exemplary polymer fibers having a diameter and length within the ranges as claimed for each (Examples 1-6).  As such, it would have been obvious to one having ordinary skill in the art to employ fibers having a length and diameter as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 19, Fu et al. discloses wherein proppant and/or inert solids may be included with the polymer fibers, as set forth above in the rejection of independent .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Baleno et al. and/or Bicerano et al. and Lesko et al. as applied to claim 12 above, and further in view of Willberg et al..
With respect to depending claim 20, Fu et al. discloses producing hydrocarbons from the subterranean formation into the wellbore through a proppant pack including the plurality of polymer fibers ([0014]).  Although silent to wherein such production is carried out at a constant and/or cyclic stress on the proppant pack, Willberg et al. teaches the use of core/sheath fibers in forming a proppant pack in a fracture, wherein it is noted the fibers help reinforce the proppant pack to withstand stress cycling ([0066]).  As such, it would have been obvious to one having ordinary skill in the art to try producing the hydrocarbons in the method of Fu et al. under a .
Response to Arguments
Applicant’s arguments with respect to the rejections of claims as set forth in the previous office action under 35 USC 103 have been fully considered and are persuasive in view of Applicant’s additional specification requirement of the deflection temperature at a load of 0.46 MPa.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the claims in view of Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/26/21